Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a magnetic resonance scanner comprising 
“a multi-stage refrigeration system comprising: a first cooling system surrounding the superconducting magnet; and a second cooling system surrounding the superconducting quantum processor, wherein the second cooling system is embedded in the first cooling system” 
as stated in the claim in association with the remaining claim features.

As to dependent claims 2-16, these claims are allowed because each of these claims either directly or indirectly depends from the allowed independent claim 1.

As to independent claim 17, this claim is allowed because it contains subject matter like that of independent claim 1 for which independent claim 1 is found to be allowable.



Cited Prior Art
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jeffrey (US-2021/0326739) discloses a superconducting quantum processor (quantum computing system 400) which is cooled by a first cooling system (410) and a second cooling system (420) like one claimed in the independent claims 1, and 17 instant application. However, it has a publication date or an application date that fails it to qualify to be a prior art against the instant claims. Further, it does not mention anything about the superconducting quantum processor (400) being a part of a magnetic resonance scanner.

	Radparvar (US-8,618,799-B1) discloses a magnetic resonance scanner (“magnetic resonance system”) including a superconducting quantum processor (a processor including a quantum circuit, cf. Col 16, ll 9-10). It further discloses refrigeration system, cf. cryostat in Fig. 3.  However, it does not detail a superconducting magnet in the cryostat that contains the quantum processor.

Nago (DE-3936914-A1) discloses a superconducting quantum processor (407, cf. Fig. 21) like one claimed in the instant application. It also discloses a multi-stage refrigeration system having a first cooling system (410) and a second cooling system (411, 412,). However, the first cooling system (410) does not surround a superconducting magnet. Further, Nago does not mention anything about the superconducting quantum processor to be a part of a magnetic resonance scanner. It is unclear if this reference can be combined with Radparvar to arrive at the instant invention according to any of the independent claims 1 and 17, because it will not be obvious as to which of the two cooling systems should surround a superconducting magnet of a typical magnetic resonance scanner.

	Black (WO-2009/086430-A2) discloses a superconducting quantum processor (1902, cf. Fig. 19) like one claimed in the instant application. It also discloses a multi-stage refrigeration system having a first cooling system (cf. Fig. 19) and a second cooling system (cf. Fig. 19). However, the first cooling system does not surround a superconducting magnet. Further, Black does not mention anything about the superconducting quantum processor (1902) to be a part of a magnetic resonance scanner. It is unclear if this reference can be combined with Radparvar to arrive at the instant invention according to any of the independent claims 1 and 17, because it will not be obvious as to which of the two cooling systems should surround a superconducting magnet of a typical magnetic resonance scanner.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852